213 S.W.3d 625 (2005)
Vera ARNOLD, Appellant,
v.
STATE of Arkansas, Appellee.
No. CA CR 99-35.
Supreme Court of Arkansas.
September 22, 2005.
Appellant, pro se.
No response.
PER CURIAM.
Vera Arnold and John L. Daugherty, M.D., filed a motion for release of exhibits under Ark. Sup.Ct. R. 3-6, seeking return of State's Trial Exhibits 24A-C. The motion is denied because State's Trial Exhibits 24A-C are not held by this court. Photographs of States's Trial Exhibits 24A-C were attached to the record on appeal, in lieu of the actual exhibits. Motion should be made in the circuit court for consideration of whether the exhibits are held there and subject to return under the rules and law.